DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/17/2021 and 9/2/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings filed on 6/15/2021 are accepted.

Allowable Subject Matter
Claims 25-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 25, 34, and 43, although the closest prior art of record (such as Sibert et al., (US 20170213211 A1), Gillen et al., (US 20190019144 A1), and Bar-El et al., (US 20180293387 A1)) teaches A computer-implemented method comprising receiving, by an identity cryptographic chip (ICC), a request to input a public authorization key; encrypting, by the ICC, the public authorization key as an encrypted public authorization key; and inputting, by the ICC, the encrypted public authorization key to the memory of the ICC.
However, none of the prior art, alone or in combination teaches in response to receiving the request to input the public authorization key, resetting, by the ICC, the ICC; after resetting the ICC, receiving, by the ICC, the public authorization key; in response to receiving the public authorization key, determining, by the ICC, memory of the ICC is not a type of one-time programmable (OTP) memory; in response to determining the memory of the ICC is not the type of OTP memory, erasing, by the ICC, the memory of the ICC in view of other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J STEINLE/Primary Examiner, Art Unit 2497